Exhibit 77(q) Exhibits (a)(1) Amended Establishment and Designation of Seriesand Classes of Shares of Beneficial Interest, Par Value $0.01 Per Share (ClassW Shares), effective November19, 2007 – Filed as an Exhibitto Post-Effective Amendment No.87 to the Registrant’s Registration Statement on FormN-1A filed on December14, 2007 and incorporated herein by reference. (a)(2)Certificate of Amendment of Declaration of Trust and Redesignation of Series, effective January23, 2008 (ING Principal Protection Fund V into ING Index Plus LargeCap Equity Fund V) – Filed as an Exhibitto Post-Effective Amendment No.88 to the Registrant’s Registration Statement on FormN-1A filed on January22, 2008 and incorporated herein by reference. (a)(3)Certificate of Amendment of Declaration of Trust and Redesignation of Series, effective April23, 2008 (ING Principal Protection Fund VI into ING Index Plus LargeCap Equity Fund VI) – Filed as an Exhibitto Post-Effective Amendment No.90 to the Registrant’s Registration Statement to FormN-1A filed on April23, 2008 and incorporated herein by reference. (a)(4)Amendment Establishment and Designation of Seriesand Classes of Beneficial Interest , Par Value $0.01 Per Share (ClassO Shares for ING MidCap Opportunities Fund and ING Value Choice), effective May30, 2008 – Filed as an Exhibitto Post-Effective Amendment No.92 to the Registrant’s Registration Statement to FormN-1A filed on June4, 2008 and incorporated herein by reference. (e)(1)Amended and Restated Schedule A, dated August1, 2007 with respect to the Investment Management Agreement between ING Equity Trust and ING Investments, LLC (ING Index Plus LargeCap Equity Fund, ING Index Plus LargeCap Equity Fund II, ING Index Plus LargeCap Equity Fund III and ING Principal Protection Fund IV – ING Principal Protection Fund XII) – Filed as an Exhibitto Post-Effective Amendment No.82 to the Registrant’s Registration Statement on FormN-1A filed on September27, 2007 and incorporated herein by reference. (e)(1) Schedule A, dated October2007, with respect to the Investment Management Agreement between ING Investments, LLC and ING Equity Trust – Filed as an Exhibitto Post-Effective Amendment No.92 to the Registrant’s Registration Statement to FormN-1A filed on June4, 2008 and incorporated herein by reference. (e)(2) Fourth Amendment, effective as of September15, 2007, to the Sub-Advisory Agreement between ING Investments, LLC and ING Investment Management Co. (formerly, Aeltus Investment Management,Inc.) – Filed as an Exhibitto Post-Effective Amendment No.92 to the Registrant’s Registration Statement to FormN-1A filed on June4, 2008 and incorporated herein by reference. (e)(3) Amended Schedule A, dated January1, 2008, with respect to the Sub-Advisory Agreement, dated September23, 2002 between ING Investments, LLC and ING Investment Management Co. – Filed as an Exhibitto Post-Effective Amendment No.92 to the Registrant’s Registration Statement to FormN-1A filed on June4, 2008 and incorporated herein by reference. (e)(4) Third Amendment to the Sub-Advisory Agreement, effective as of December15, 2006, between ING Investments, LLC and ING Clarion Real Estate Securities L.P. (formerly, Clarion CRA Securities, L.P.) – Filed as an Exhibitto Post-Effective Amendment No.79 to the Registrant’s Registration Statement on FormN-1A filed on July26, 2007 and incorporated herein by reference. (e)(5)Amended Schedule A effective December17, 2007 to the Amended and Restated Expense Limitation Agreement – Filed as an Exhibitto Post-Effective Amendment No.86 to the Registrant’s Registration Statement on FormN-1A filed on December3, 2007 and incorporated herein by reference. (e)(6)Fee Waiver Letter, dated December17, 2007, for ING SmallCap Opportunities Fund – Filed as an Exhibitto Post-Effective Amendment No.87 to the Registrant’s Registration Statement on FormN-1A filed on December14, 2007 and incorporated herein by reference. (e)(7)Fee
